DETAILED ACTION
Status of Claims
As per the submission to the Office filed on 10/26/2021, the following represents the changes from the previous claims: Claims 1, 6, and 18 were amended, Claim 13 was canceled, and claims 21-23 are new. Claims 1, 3, 5-8, 10-12, 15, 16, 18, and 20-23 are presented for examination.

 Claim Rejections - 35 USC § 112
2. 	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3. 	Claims 22 and 23 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

	a. Claim 22 recites the limitation "a robot having a floor sprayer" in lines 1-2. It is unclear if the floor sprayer is the same floor sprayer recited previously in claim 1 or an additional floor sprayer.
	b. Claim 23 is rejected as depending upon a rejected claim.

4. 	In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.

Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 1, 3, 11-12, 16, 18, and 21-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Adrichem et al. (US Patent Publication 2015/0223429) in view of Morse et al. (US Patent Publication 2001/0025820), Williams (US Patent Publication 2003/0057160), Galgon et al. (US Patent Publication 2014/0083938), and Himstedt et al. (US Patent Publication 2015/0125377). 
	a. Regarding claim 1, Van Adrichem teaches an assembly comprising a living surface for a farm mammal configured to catch feces 31 from the farm mammal [a floor 30 littered with small heaps of manure 31 [0038] Fig. 1], a processing device for processing urine from the farm mammal, a urine removal device configured to remove the excreted urine in a urine-rich stream from the living surface [floor comprises several discharge means for discharging the urine via the floor. Said discharge may take place through the floor, by means of openings [0025]; urine which seeps away through the openings 32 and that which runs down across the floor 30 is collected and discharged by means of discharge ducts 33 [0052]] essentially separately from the feces [floor 30 is configured to separate manure and urine which land thereon [0052]], wherein the urine removal device comprises a urine-permeable floor 30 with a urine collection container 33 [floor comprises several discharge means for discharging the urine via the floor. Said discharge may take place through the floor, by means of openings [0025]; urine which seeps away through the openings 32 and that which runs down across the floor 30 is collected and discharged by means of discharge ducts 33 [0052]]; feces removal device 10 configured to remove feces 31 from the living surface 30 [to drive across a floor 30 littered with small heaps of manure 31 [0038]] essentially separately from urine [floor 30 is configured to separate manure and urine which land thereon [0052]] and a conduit to directly or indirectly connect to floor sprayer 42 [a spray nozzle which sprays a jet 44 from liquid container 43 [0046]] for spraying the living surface.
	Van Adrichem does not specifically teach the urine removal device configured for supplying the urine-rich stream to a processing device for discharging the collected urine-rich stream that comprises a nitrogen removal device for removing nitrogenous substances from the urine-rich stream wherein a urine collection container is connected to an inlet of the nitrogen removal device  for accelerated removal of ammonia from the urine-rich stream and an effluent outlet for discharging a low-nitrogen liquid effluent connected to a conduit. Morse teaches a urine removal device [Feedlot washwater and wastewater 10 carrying feces and urine is first screened 12 for relatively large solids [0042]] configured for supplying the urine-rich stream 10 to a processing device that comprises a nitrogen removal device for removing nitrogenous substances from the urine-rich stream [treat livestock waste to remove contaminants such as nitrates [0002]] wherein a urine collection container is connected to an inlet of the nitrogen removal device [treat livestock waste to remove contaminants such as nitrates [0002]] for accelerated removal of ammonia [Hydrogen sulfide and ammonia are odorous and toxic air contaminants [0010]; by introducing rapid bubble-particle formation, flotation can be used to remove contaminants [0067]] from the urine-rich stream [Please note this is an intended use limitation and the nitrogen removal device is capable of accelerated removal of ammonia] and an effluent outlet for discharging a low-nitrogen liquid effluent [includes an outlet disposed below a liquid surface thereof for transferring the treated wastewater to the reservoir lagoon [0027]] connected to a conduit [the liquid from the lagoons that is reused as wash water [0014]; Water from the lagoon may be reused as irrigation or barn flush water [0024]] for the purpose of providing for directing screened livestock wastewater to a nitrogen removal device for removing contaminants such as nitrates that are toxic to cattle and humans from a urine-rich stream such as barn or yard wash water.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem to include the urine removal device configured for supplying the urine-rich stream to a processing device for discharging the collected urine-rich stream that comprises a nitrogen removal device for removing nitrogenous substances from the urine-rich stream wherein a urine collection container is connected to an inlet of the nitrogen removal device  for accelerated removal of ammonia from the urine-rich stream and an effluent outlet for discharging a low-nitrogen liquid effluent connected to a conduit as taught by Morse because doing so would have provided for directing screened livestock wastewater to a nitrogen removal device for removing contaminants such as nitrates that are toxic to cattle and humans from a urine-rich stream such as barn or yard wash water.
Van Adrichem in view of Morse does not specifically teach the nitrogen removal device comprising a gas outlet for discharging an ammonia-rich gaseous stream. Williams teaches a gas outlet for discharging an ammonia-rich gaseous stream [Ammonia is drawn off mixing and holding tank 14 by a fan [0023]] for the purpose of providing for removing the ammonia that contributes to a foul smelling miasma of hog waste and instead converting it for use as a fertilizer or other purposes needed or desired.
 	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse to include the nitrogen removal device comprising a gas outlet for discharging an ammonia-rich gaseous stream as taught by Williams because doing so would have provided for removing the ammonia that contributes to a foul smelling miasma of hog waste and instead converting it for use as a fertilizer or other purposes needed or desired.
Van Adrichem in view of Morse and Williams does not specifically teach the gas outlet is effectively connected to a gas inlet of an absorber with a liquid inlet for feeding in of absorption liquid, a liquid outlet for discharging a nitrogen-rich liquid stream, and an absorber gas outlet for discharging a gaseous low-ammonia stream. Galgon teaches the gas outlet is effectively connected to a gas inlet of absorber 516 [ammonia gas separated from the waste water in the stripper unit 514 can be transferred to the absorber unit 516 [0137]] with a liquid inlet for feeding in of absorption liquid [absorb the ammonia in an acid solution to form an ammonium salt solution. The acid can be any mineral acid. In certain embodiments, the mineral acid is either sulfuric acid and/or nitric acid [0050]; Each absorber unit 516 includes a mineral acid supply line 522 [0136]], a liquid outlet for discharging a nitrogen-rich liquid stream [an outlet 162 connected to a finished effluent conduit 164. Effluent water from the safe path 152 is withdrawn into the absorber/biological denitrification section 158, where the nitrogen-containing compounds are absorbed [0111]], and absorber gas outlet 558 for discharging gaseous low-ammonia stream 570 [absorber gas supply line 524 connected to a gas outlet 558 [0137]] for the purpose of providing for reducing nitrogen contamination from high nitrogen content waste water in an efficient and controlled manner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse and Williams to include the gas outlet is effectively connected to a gas inlet of an absorber with a liquid inlet for feeding in of absorption liquid, a liquid outlet for discharging a nitrogen-rich liquid stream, and an absorber gas outlet for discharging a gaseous low-ammonia stream as taught by Galgon because doing so would have provided for reducing nitrogen contamination from high nitrogen content waste water in an efficient and controlled manner.
Van Adrichem in view of Morse, Williams, and Galgon does not specifically teach the absorber is a packed bed absorber. Himstedt teaches the absorber is a packed bed absorber [smaller particles are often used in separation processes to get faster mass transfer rates, though these particles will risk higher pressure drops through a packed bed in an absorber [0083]] for the purpose of providing a larger surface area in separation processes to get faster mass transfer rates in the absorber. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, and Galgon to include a packed bed absorber as taught by Himstedt because doing so would have provided a larger surface area in separation processes to get faster mass transfer rates in the absorber. Please note in the combination of Van Adrichem in view of Morse, Williams, Galgon, and Himstedt the urine-permeable floor with a urine collection container is effectively connected to the processing device and the effluent outlet is connected to a conduit to directly or indirectly connect to the floor sprayer for spraying the living surface with effluent. 
b. Regarding claim 3, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Van Adrichem) the assembly according to claim 1 having the urine removal device [floor comprises several discharge means for discharging the urine via the floor. Said discharge may take place through the floor, by means of openings [0025]]. Van Adrichem further teaches a remover 10 that is movable over the floor surface [vehicle denoted overall by reference numeral 10 is able to drive across a floor 30 [0038]; vehicle 10 will be able to pick up small heaps of manure 31 or other material from the floor 30 [0040]] for removing urine essentially separately from the feces and discharging the urine in a urine-rich stream into a urine collection container [Please note this is an intended use limitation and the remover is capable of removing urine separately from the feces and discharging a urine-rich stream into a urine collection container].
c. Regarding claim 11, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Galgon) the assembly according to claim 1 having absorber gas outlet 558 [absorber gas supply line 524 connected to a gas outlet 558 [0137]]. Van Adrichem in view of Morse, Williams, Galgon, and Himstedt does not specifically teach the absorber gas outlet is connected to a gas inlet of the nitrogen removal device. Galgon teaches absorber gas outlet 558 [absorber gas supply line 524 connected to a gas outlet 558 [0137]] connected to a gas inlet 556 [supply line 522 connected to a gas inlet 556 [0137]] of the nitrogen removal device FIG. 5B for the purpose of providing for reducing nitrogen contamination from high nitrogen content waste water in an efficient and controlled manner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, Galgon, and Himstedt to include the absorber gas outlet connected to a gas inlet of the nitrogen removal device as taught by Galgon because doing so would have provided for reducing nitrogen contamination from high nitrogen content waste water in an efficient and controlled manner.
d. Regarding claim 12, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Galgon) the assembly according to claim 1 wherein the absorber comprises a plurality of feed lines for feeding various types of acid to absorber 516 [absorb the ammonia in an acid solution to form an ammonium salt solution. The acid can be any mineral acid. In certain embodiments, the mineral acid is either sulfuric acid and/or nitric acid [0050]; Each absorber unit 516 includes a mineral acid supply line 522 [0136]].
e. Regarding claim 16, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Van Adrichem) the assembly according to claim 1 wherein the processing device comprises urine collection container 33 [floor comprises several discharge means for discharging the urine via the floor. Said discharge may take place through the floor, by means of openings [0025]; urine which seeps away through the openings 32 and that which runs down across the floor 30 is collected and discharged by means of discharge ducts 33 [0052]]. Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Morse) the assembly according to claim 4 wherein the processing device comprises a solid separator configured between the urine collection container and the ammonia removal device for separating solid material from the urine-rich stream [Feedlot washwater and wastewater 10 carrying feces and urine is first screened 12 for relatively large solids [0042]]. 
f. Regarding claim 18, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Van Adrichem) the assembly according to claim 3 having urine collection container 33 [urine which seeps away through the openings 32 and that which runs down across the floor 30 is collected and discharged by means of discharge ducts 33 [0052]]. Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Morse) the assembly according to claim 3 wherein a urine collection container is connected to an inlet of the nitrogen removal device [treat livestock waste to remove contaminants such as nitrates [0002]] for accelerated removal of ammonia [Hydrogen sulfide and ammonia are odorous and toxic air contaminants [0010]; by introducing rapid bubble-particle formation, flotation can be used to remove contaminants [0067]] from the urine-rich stream [Please note this is an intended use limitation and the nitrogen removal device is capable of accelerated removal of ammonia].
g. Regarding claim 21, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Van Adrichem) the assembly according to claim 1 having an end of the conduit directly connected to floor sprayer 42 located above living surface 30 [a spray nozzle which sprays a jet 44 from liquid container 43 [0046] FIG. 3].
h. Regarding claim 22, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Van Adrichem) the assembly according to claim 1 having a robot [self-propelled animal-shed vehicle for removing manure from a floor, claim 1] having floor sprayer 42 [a spray nozzle which sprays a jet 44 from liquid container 43 [0046] FIG. 3] wherein the conduit connects to the floor sprayer [spray nozzle 42 sprays a jet 44 onto the manure pick-up belt. To this end, liquid is supplied from the liquid container 43 which could incidentally also be provided on the frame of the animal-shed vehicle. The liquid advantageously has a good cleaning action, so that the manure pick-up belt, in particular by contact with the floor 30, is cleaned thoroughly. In addition, a manure pick-up belt 25 which has been moistened in this way has an improved cleaning action, for example in particular due to the edge of small heaps of manure having been softened [0049]].
Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Morse) the assembly according to claim 1 wherein the conduit extends to a living surface [the liquid from the lagoons that is reused as wash water [0014]; Water from the lagoon may be reused as irrigation or barn flush water [0024]]. Please note in the combination of Van Adrichem in view of Morse, Williams, Galgon, and Himstedt the conduit indirectly connects to the floor sprayer.
i. Regarding claim 23, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Van Adrichem) the assembly according to claim 22 wherein the robot further comprises the feces removal device [self-propelled animal-shed vehicle for removing manure from a floor, claim 1] and the urine removal device [The animal-shed vehicle according to the invention may in principle operate on any floor on which manure may be present, such as flat closed floors where urine cannot drain off, but remains mixed in with the manure [0024]].

7. 	Claims 5 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Adrichem et al. (US Patent Publication 2015/0223429) in view of Morse et al. (US Patent Publication 2001/0025820), Williams (US Patent Publication 2003/0057160), Galgon et al. (US Patent Publication 2014/0083938), Himstedt et al. (US Patent Publication 2015/0125377), and Chung et al. (US Patent Publication 2009/0308807). 
a. Regarding claim 5, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Morse) the assembly according to claim 1 having the nitrogen removal device [treat livestock waste to remove contaminants such as nitrates [0002]]. Van Adrichem in view of Morse, Williams, Galgon, and Himstedt does not specifically teach the nitrogen removal device comprises a gas stripper with a packed column. Chung teaches a nitrogen removal device [for removing nitrogen from the wastewater [0036]] that comprises a gas stripper [a carbon dioxide stripping apparatus [0035]] with a packed column [the treated water can be degassed by putting it through slightly modified facilities designed to make liquid and gas come into contact (such as a scrubber, distillation tower etc. as shown in FIG. 2)[0054]; the carbon dioxide stripping apparatus is selected from the group consisting of scrubber, distillation column, stair-like aeration device, claim 5] for the purpose of providing a device for economically removing nitrogen from livestock waste using a gas stripper with a packed column to decrease the concentration of toxic substances and that has the advantage of producing an effective and valuable slow-release fertilizer.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, Galgon, and Himstedt to include a gas stripper with a packed column as taught by Chung because doing so would have provided a device for economically removing nitrogen from livestock waste using a gas stripper with a packed column to decrease the concentration of toxic substances and that has the advantage of producing an effective and valuable slow-release fertilizer. 
b. Regarding claim 20, Van Adrichem in view of Morse, Williams, Galgon, Himstedt, and Chung teaches (references to Williams) the assembly according to claim 5 having the gas outlet [Ammonia is drawn off mixing and holding tank 14 by a fan [0023]]. Van Adrichem in view of Morse, Williams, Galgon, Himstedt, and Chung does not specifically teach the gas outlet is effectively connected to a gas inlet of an absorber with a liquid inlet for feeding in of absorption liquid, a liquid outlet for discharging a nitrogen-rich liquid stream, and an absorber gas outlet for discharging a gaseous low-ammonia stream. Galgon teaches the gas outlet is effectively connected to a gas inlet of absorber 516 [ammonia gas separated from the waste water in the stripper unit 514 can be transferred to the absorber unit 516 [0137]] with a liquid inlet for feeding in of absorption liquid [absorb the ammonia in an acid solution to form an ammonium salt solution. The acid can be any mineral acid. In certain embodiments, the mineral acid is either sulfuric acid and/or nitric acid [0050]; Each absorber unit 516 includes a mineral acid supply line 522 [0136]], a liquid outlet for discharging a nitrogen-rich liquid stream [an outlet 162 connected to a finished effluent conduit 164. Effluent water from the safe path 152 is withdrawn into the absorber/biological denitrification section 158, where the nitrogen-containing compounds are absorbed [0111]], and absorber gas outlet 558 for discharging gaseous low-ammonia stream 570 [absorber gas supply line 524 connected to a gas outlet 558 [0137]] for the purpose of providing for reducing nitrogen contamination from high nitrogen content waste water in an efficient and controlled manner.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, Galgon, Himstedt, and Chung to include the gas outlet is effectively connected to a gas inlet of an absorber with a liquid inlet for feeding in of absorption liquid, a liquid outlet for discharging a nitrogen-rich liquid stream, and an absorber gas outlet for discharging a gaseous low-ammonia stream as taught by Galgon because doing so would have provided for reducing nitrogen contamination from high nitrogen content waste water in an efficient and controlled manner.

8. 	Claims 6-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Van Adrichem et al. (US Patent Publication 2015/0223429) in view of Morse et al. (US Patent Publication 2001/0025820), Williams (US Patent Publication 2003/0057160), Galgon et al. (US Patent Publication 2014/0083938), Himstedt et al. (US Patent Publication 2015/0125377), and Starmans (WO2010126361A1).
a. Regarding claim 6, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Morse) the assembly according to claim 1 having the nitrogen removal device [treat livestock waste to remove contaminants such as nitrates [0002]].
Van Adrichem in view of Morse, Williams, Galgon, and Himstedt does not specifically teach a surface stripper with a storage unit for containing the urine-rich stream and comprising at least one evaporation surface that is movable through the storage unit with the urine-rich stream and up to the liquid level of the urine rich stream. Starmans teaches a surface stripper with a storage unit for containing the urine-rich stream [from waste water, sewage slurry, or manure, page 4 lines 25-26] and comprising at least one evaporation surface that is movable through the storage unit with the urine-rich stream and up to the liquid level of the urine rich stream [at least one rotating disk that is partly submerged in a respective liquid, page 7 lines11-12; Each rotating disk 5, 6 can have several orientations, for example a vertical orientation -as in the present examples- or a different orientation[page 17 lines 21-22]for the purpose of providing a gas removal device for removing a volatile gas such as ammonia gas from a liquid such as water, slurry, or waste water for producing fertilizer.
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, Galgon, and Himstedt to include at least one evaporation surface that is movable through the storage unit with the urine-rich stream and up to the liquid level of the urine rich stream as taught by Starmans because doing so would have provided a gas removal device for removing a volatile gas such as ammonia gas from a liquid such as water, slurry, or waste water for producing fertilizer.
b. Regarding claim 7, Van Adrichem in view of Morse, Williams, Galgon, Himstedt, and Starmans teaches (references to Starmans) the assembly according to claim 6 having a disk that is rotatable about an almost horizontal axis of rotation and that comprises the evaporation surface [Each rotating disk 5, 6 can have several orientations, for example a vertical orientation -as in the present examples- or a different orientation, page 17 lines 21-22]. 
c. Regarding claim 8, Van Adrichem in view of Morse, Williams, Galgon, Himstedt, and Starmans teaches (references to Starmans) the assembly according to claim 7 having a plurality of disks that are arranged in series with the evaporation surface transverse to the normal flow direction of the urine-rich stream through the surface stripper [Each rotating disk 5, 6 can have several orientations, for example a vertical orientation -as in the present examples- or a different orientation, page 17 lines 21-22].

9. 	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Van Adrichem et al. (US Patent Publication 2015/0223429) in view of Morse et al. (US Patent Publication 2001/0025820), Williams (US Patent Publication 2003/0057160), Galgon et al. (US Patent Publication 2014/0083938), Himstedt et al. (US Patent Publication 2015/0125377), and Caldwell et al. (US 3,824,185).
a. Regarding claim 10, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Galgon) the assembly according to claim 1 having the absorber gas outlet [absorber gas supply line 524 connected to a gas outlet 558 [0137]].
Van Adrichem in view of Morse, Williams, Galgon, and Himstedt does not specifically teach the absorber gas outlet in open connection with the atmosphere. Caldwell teaches the absorber gas outlet in open connection with the atmosphere [the process of the present invention serves to transfer the dilute ammonia nitrogen originally present in the waste water into a concentrated in nitrate/nitrite absorber product stream, then convert the nitrate/nitrite to nitrogen gas which, of course, can be safely discharged to the atmosphere, col. 2 lines 26-31] for the purpose of providing a nitrogen removal device for removing nitrogenous substances from a urine-rich stream by stripping ammonia from waste water then oxidizing the ammonia in an absorber with a gas outlet in open connection with the atmosphere so the dilute ammonia originally present in the waste water can be safely discharged to the atmosphere.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, Galgon, and Himstedt to include the absorber gas outlet in open connection with the atmosphere as taught by Caldwell because doing so would have provided a nitrogen removal device for removing nitrogenous substances from a urine-rich stream by stripping ammonia from waste water then oxidizing the ammonia in an absorber with a gas outlet in open connection with the atmosphere so the dilute ammonia originally present in the waste water can be safely discharged to the atmosphere.  

10. 	Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Van Adrichem et al. (US Patent Publication 2015/0223429) in view of Morse et al. (US Patent Publication 2001/0025820), Williams (US Patent Publication 2003/0057160), Galgon et al. (US Patent Publication 2014/0083938), Himstedt et al. (US Patent Publication 2015/0125377), and Kennedy (US Patent Publication 2014/0250776).
a. Regarding claim 15, Van Adrichem in view of Morse, Williams, Galgon, and Himstedt teaches (references to Van Adrichem) the assembly according to claim 1 having the processing device having the removed feces 31. Van Adrichem in view of Morse, Williams, Galgon, and Himstedt does not specifically teach a fiber separator for separating the removed feces into a fiber-rich fraction and a viscous organic fraction. Kennedy teaches a fiber separator for separating the removed feces into a fiber-rich fraction and a viscous organic fraction [A drum roller is a piece of agricultural equipment used in the liquid-solids separation process. The manure drum roller system 24 is used to continue removing water from the fiber, and allows air contact with the fiber where it can “cake” [0012]; a drum roller unit configured for shedding the waste fibers to separate liquids from solids, claim 11] for the purpose of providing for separating a supply of animal manure into a fiber-rich fraction and a viscous organic fraction for converting the waste fibers to yield high quantities of energy without emitting large quantities of pollutants.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly taught by Van Adrichem in view of Morse, Williams, Galgon, and Himstedt to include a fiber separator for separating the removed feces into a fiber-rich fraction and a viscous organic fraction as taught by Kennedy because doing so would have provided for separating a supply of animal manure into a fiber-rich fraction and a viscous organic fraction for converting the waste fibers to yield high quantities of energy without emitting large quantities of pollutants.  

Response to Arguments
11.	Applicant’s arguments from the response filed on 03/21/2022, see pages 5-8, with respect to the rejection of claim 1 under 35 U.S.C 103 have been fully considered and are not persuasive. Applicant argues:
1.)	Claim 1 has been amended to include the subject matter of claim 13 to recite that the effluent outlet is connected to a conduit to directly or indirectly connect to a floor sprayer for spraying the living surface with effluent. Van Adrichem is cited for disclosing an outlet for a low nitrogen liquid stream to transfer the wastewater to a lagoon. Van Adrichem further discloses a floor sprayer spraying a jet 44 from a liquid container 43. Morse is cited for disclosing a reservoir for water later used as barn wash water. Therefore, the combination of Van Adrichem and Morse suggests that the water in the lagoon of Van Adrichem could later be used as barn wash water. However, this does not result in the effluent outlet connected to a conduit to directly or indirectly connect to a floor sprayer for spraying the living surface with effluent as recited in claim 1. The conduit of Van Adrichem leads to a lagoon, not to a direct or indirect connection to a sprayer. Even if the water in the lagoon is used for barn wash water, there is no conduit.
	Examiner respectfully disagrees. Van Adrichem teaches floor sprayer 42 with a conduit from the liquid container 43 [42 a spray nozzle which sprays a jet 44 from liquid container 43 [0046]] for spraying the living surface.
	Morse teaches an effluent outlet indirectly connected to a conduit so effluent may be reused as barn flush water [includes an outlet disposed below a liquid surface thereof for transferring the treated wastewater to the reservoir lagoon [0027]; the liquid from the lagoons that is reused as wash water [0014]; Water from the lagoon may be reused as irrigation or barn flush water [0024]]. Although the cited reference is different from the invention claimed, the language of Applicant's claims is sufficiently broad to reasonably read on the cited reference.
  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R LARSEN whose telephone number is (313)446-6578.  The examiner can normally be reached on increased Flextime.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. R. L./
Examiner, Art Unit 3643

/KATHLEEN I ALKER/Primary Examiner, Art Unit 3643